Citation Nr: 1546244	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  09-39 918	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to higher disability ratings for lumbar spine degenerative joint disease (DJD), rated as 20 percent disabling prior to February 22, 2013, and as 40 percent disabling since.  

2.  Entitlement to a higher disability rating for right knee DJD, currently rated as 30 percent disabling.  

3.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.

4.  Entitlement to special monthly compensation (SMC) based on housebound status.


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to September 1987, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in relevant part, denied entitlement to higher disability ratings for DJD of the right knee and of the lumbar spine, and denied entitlement to a TDIU.  A May 2013 rating decision increased the disability rating for lumbar spine DJD to 40 percent, effective February 22, 2013.  

Deferred rating decisions of record reflect that the Veteran was to be provided a statement of the case (SOC) as to the issue of entitlement to a higher disability rating for left knee DJD.  While an SOC was not issued, remand for issuance of the SOC is not required as the Veteran expressed satisfaction with his assigned disability ratings when contacted by VA in December 2013 and March 2015.

In statements received in October 2014 and March 2015, the Veteran indicated that he wished to cancel his request for a Board hearing.  His hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

In an October 2012 rating decision, the Veteran was awarded SMC based on housebound criteria from July 31, 2007 to December 1, 2007.  The Board observes, however, that entitlement to SMC is potentially available for additional portions of the appeal period, and entitlement to SMC is deemed a part of the TDIU claim before the Board.  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008). 

The issues of entitlement to SMC and to a TDIU during periods of the appeal period when a combined 100 percent was in effect are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In a statement received in August 2014, prior to the promulgation of a decision in this appeal, the Veteran indicated that he wished to withdraw the issues of entitlement to higher disability ratings for DJD of the right knee and lumbar spine.  He additionally expressed satisfaction with his assigned disability ratings when contacted by VA in December 2013 and March 2015.

2.  The Veteran's service connected disabilities in combination, at least as likely as not, rendered him unemployable.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's claims of entitlement to service connection for DJD of the lumbar spine and right knee have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for entitlement to a TDIU are met for the portions of the appeal period when a combined 100 percent disability rating is not in effect.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a claimant or by an authorized representative and must be in writing or on the record at a hearing on appeal.  Id.  

In an August 2014 statement, prior to the promulgation of a final Board decision in his appeal, the Veteran expressly indicated that he wished to cancel his appeal with respect to the issues of entitlement to higher disability ratings for DJD of the right knee and lumbar spine.  He additionally reported being satisfied with his disability ratings when contacted by VA in December 2013 and March 2015.  As such, these issues are withdrawn and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review them and they are dismissed.

II.  Entitlement to TDIU

TDIU may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2015).  

For purposes of meeting the percentage threshold for TDIU eligibility, disabilities of one or both lower extremities, including the bilateral factor; disabilities resulting from a common etiology or a single accident; or disabilities affecting a single body system are considered as one disability. 38 C.F.R. § 4.16(a).

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

In the instant appeal, service connection is in effect for lumbar spine DJD, rated as 20 percent disabling prior to February 22, 2013, and as 40 percent disabling since; for right knee DJD, currently rated as 30 percent disabling, with a 100 percent convalescent rating in effect from July 31, 2007 to September 30, 2008; left knee DJD, currently rated as 30 percent disabling, with a convalescent rating in effect from July 25, 2011 to November 30, 2012; for left lower extremity radiculopathy, rated as 20 percent disabling; for right lower extremity radiculopathy, rated as 10 percent disabling; for allergic urticaria, rated as 10 percent disabling; for hypertension, rated as 10 percent disabling; and for hypertensive cardiovascular disease, Bell's palsy, and kidney disease, all rated as noncompensable.

The Veteran has had a combined disability rating of at least 70 percent for the entire appellate period; and, as his service-connected DJD of the knees involves both lower extremities, they are deemed to be one disability, the combined rating for which has exceeded the required 40 percent rating to be considered for TDIU on a schedular basis, during the entire the appeal period.

In his August 2008 claim for a TDIU, the Veteran contended that he could not perform his regular work as a pipe fitter due to his spine and knee disabilities.  In the April 2009 formal TDIU claim, he reported that he last worked in October 2006, although he was employed through January 2007.  He reported having worked for the same company since 1988.  He also reported having completed two years of college education.

Medical evidence of record shows that the Veteran has suffered from frequent and severe pain associated with his service-connected knee and back disabilities.  He has undergone multiple knee replacement surgeries, including revision surgeries, over the last several years.  He has additionally undergone multiple forms of treatment, including injection therapies, for back pain.  He has also endured aneurysmal dilation of multiple arteries.  

During an October 2008 VA examination, the Veteran reported having significant knee pain following the joint replacement, and that he could no longer kneel to work.  During a November 2010 private consultation for pain treatment, he reported increased back pain and that the pain was increased by standing, walking, or any physical activity.  

In a July 2012 report of VA examination of the Veteran's spine and knees, the examiner noted that the Veteran was unable to perform heavy lifting or carrying due to lower back pain, and that his left knee affected his ability to walk long distances or to run.  He needed a cane for assistance with walking.  

February 2013 and June 2013 VA examination reports showed a significantly reduced range of thoracolumbar spine motion.  The February 2012 examiner concluded that the Veteran would only be able to do sedentary work as a result of his back disability.  The June 2013 VA examiner concluded that the Veteran's back disability resulted in an inability to walk more than 200 feet, to sit for more than 30 minutes, and to drive for more than one hour.  The Veteran also could not climb more than one flight of stairs or climb a ladder, and could not bend, stoop, or squat.

In spite of the February 2012 VA examiner's conclusion that the Veteran could perform sedentary work, the Veteran's private treating physician provided a January 2013 letter, wherein he noted that he had treated the Veteran since 2009, and that due to his low back pain, congestive heart failure, and knee pain, the Veteran was unable to work.  The Veteran's physician is deemed to be fully informed of the Veteran's situation.  Cf. Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Based on the foregoing, the evidence is at least in equipoise with respect to whether the Veteran's service-connected disabilities have precluded him from securing or following substantially gainful employment for which his education and occupational experience would otherwise qualify him throughout the portions of the appeal period when a combined 100 percent rating was not in effect.  

Reasonable doubt is resolved in the Veteran's favor and TDIU is granted during the appeal periods when the combined 100 percent rating was not in effect.  38 U.S.C.A. § 5107.  


ORDER

The claims of entitlement to higher disability ratings for service-connected DJD of the lumbar spine and right knee are dismissed.

Entitlement to a TDIU is granted for the portions of the appeal period when the combined 100 percent rating was not in effect.


REMAND

TDIU is ordinarily not for consideration when disabilities are rated total.  The United States Court of Appeal for Veterans Claims has indicated, however, that a TDIU may be for consideration where it is awarded on the basis of disabilities distinct from those for which the total rating is in effect.  Buie v. Shinseki, 24 Vet. App. 242 (2010).  Therefore, in this case, a TDIU is for consideration also for the portions of the appeal period when the respective temporary 100 percent disability ratings for the left and right knee disabilities were in effect.  An adequate opinion is required, however, to determine if the Veteran's other service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation for which his education and occupational experience would otherwise qualify him.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994); see also Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

Finally, as noted in the introduction, the AOJ determined that the Veteran was entitlement to SMC based on housebound status.  Since that time, the Veteran's combined disability rating has changed on multiple occasions due to increased ratings and new service-connected disabilities.  On remand, the AOJ should determine whether SMC based on housebound status is available for any portion of the appeal period.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion as to whether the Veteran's service-connected disabilities, apart from the right knee from July 31, 2007 to September 30, 3008; and apart from the left knee from July 25, 2011 to November 30, 2010; rendered him unable to secure or follow any but sedentary employment during those periods.

The examiner must provide reasons for the opinions.

2.  Re-adjudicate the TDIU claim for the periods when 100 percent ratings were in effect, considering if there are additional portions of the appeal period when SMC based on housebound status may be awarded.  

3.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


